Exhibit 10.15

 

AMENDMENT AGREEMENT




THIS AMENDMENT AGREEMENT (the “Agreement”) is made and entered into as of May 7,
2007, by and among the persons identified on Schedule 1 attached hereto (the
“Noteholders”) and SILVER STAR ENERGY, INC., a Nevada corporation (the
“Company”).

RECITALS

A.

The Noteholders and the Company entered into that certain Note and Warrant
Purchase Agreement dated as of September 30, 2005, as amended and restated on
November 9, 2005 (the “Note and Warrant Purchase Agreement”), pursuant to which
the Company issued (i) senior secured convertible promissory notes (the
“Convertible Notes”) in the aggregate principal amount of $3,429,985,
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), (ii) conversion warrants (the “Conversion Warrants”)
to purchase shares of Common Stock equal to 100% of the Conversion Shares (as
defined in the Note and Warrant Purchase Agreement), (iii) Series A Warrants (as
defined in the Note and Warrant Purchase Agreement) (the “Series A Warrants”)
and (iv) Series B Warrants (as defined in the Note and Warrant Purchase
Agreement) (the “Series B Warrants,” and collectively with the Conversion
Warrants and the Series A Warrants, the “Warrants”).

B.

In connection with the transactions contemplated by the Note and Warrant
Purchase Agreement, the Noteholders and the Company entered into (i) that
certain Security Agreement dated as of September 30, 2005 (the “Security
Agreement”), pursuant to which the Company granted the Noteholders a security
interest in all personal property and assets of the Company to secure all
obligations of the Company to the Noteholders and (ii) that certain Registration
Rights Agreement dated as of September 30, 2005 (the “Registration Rights
Agreement,” and, collectively with the Note and Warrant Purchase Agreement, the
Convertible Notes, the Warrants, the Security Agreement and the documents
contemplated thereby, the “Transaction Documents”), pursuant to which the
Company agreed to register all Registrable Securities (as defined in the
Registration Rights Agreement) of the Noteholders on the terms and conditions
set forth therein.




C.

On March 8, 2007, Cranshire Capital, L.P., Iroquois Master Fund Ltd., and Nite
Capital, L.P., each a Noteholder, (collectively, the “Petitioners”) filed an
involuntary petition for relief under Title 11 of the United States Code (the
“Bankruptcy Code”) against the Company in the United States Bankruptcy Court
Central District of California, in a case identified by case number
2.07-bk-11871-RN (the “Involuntary Bankruptcy Petition”).




D.

As a result of the Involuntary Bankruptcy Petition, the Company commenced
exploring alternative financing options to repay the Noteholders in partial
settlement of the Noteholders’ claims under the Involuntary Bankruptcy Petition.
In connection therewith, the Company has received a bona fide offer from Archer
Exploration, Inc. to purchase 100% of the Company’s right, title and interest in
the Franklin gas field for a total of $3,100,000 (such transaction being the
“Sale Transaction” and such $3,100,000 proceeds are referred to herein as the
“Sale Proceeds”).




--------------------------------------------------------------------------------




E.

The Transaction Documents require the Company to obtain the consent of a
majority of the holders of the Convertible Notes to consummate the Sale
Transaction.

AGREEMENTS

NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Noteholders and
the Company hereby agree as follows:

1.

Best Efforts; Consent to the Sale Transaction.  The Company shall use its best
efforts to consummate the Sale Transaction as soon as possible, but in any event
not later than May 8, 2007.  In accordance with Section 4.7 of the Security
Agreement and Section 3.17 of the Note and Warrant Purchase Agreement, the
Noteholders hereby consent to the Sale Transaction provided that such consent
shall not be effective (i) unless the Company causes the purchaser of the Sale
Transaction Assets (as defined below) to pay $2,470,000 of the Sale Proceeds
directly to the Escrow Agent (as defined below) in lieu of paying such amount of
the Sale Proceeds to the Company or (ii) if any of the terms or conditions of
the Sale Transaction would, or are amended in any way which could, adversely
affect any of the Noteholders. Immediately prior to the consummation of the Sale
Transaction and solely for purposes of consummating the Sale Transaction, the
Noteholders shall execute and deliver such documents as they deem reasonable
necessary to release their Security Interest (as defined in the Security
Agreement) in the Sale Transaction Assets, provided that such documents may
contain language specifying that such release is only valid for a specified
number of days and may contain conditions required to be satisfied prior to such
release being effective. “Sale Transaction Assets” shall mean the assets set
forth on Schedule 4 attached hereto.

2.   Company Deliveries. Simultaneously with the execution of this Agreement,
the Company shall cause $2,470,000 of the Sale Proceeds to be deposited with the
Escrow Agent (as defined below) and shall:

(a)

deliver to each Noteholder an amended and restated Convertible Note (the
“Amended Note”), in the form attached hereto as Exhibit A, for the applicable
amount set forth on Schedule 2 attached hereto, which represents the unpaid
principal amount of such Noteholder’s Convertible Note and includes all accrued
and unpaid interest and certain other damages under the Registration Rights
Agreement owed by the Company to such Noteholder, in each case through March 31,
2007;

(b)

deliver to each Noteholder an amended and restated Conversion Warrant (the
“Amended Conversion Warrant”), in the form attached hereto as Exhibit B, for the
number of warrant shares set forth on Schedule 3 attached hereto; and

(c)

deliver to each Noteholder an amended and restated Series A Warrant (the
“Amended Series A Warrant”), in the form attached hereto as Exhibit C, for the
number of warrant shares set forth on Schedule 3 attached hereto.

3.

Noteholders’s Notes and Warrants. Upon receipt by the Escrow Agent of $2,470,000
of the Sale Proceeds and each Noteholder of the deliveries set forth in
Paragraph 2 hereof, the Series B Warrants held by such Noteholder shall be
canceled and be null and void





2

--------------------------------------------------------------------------------




and of no further force or effect and the Amended Note, Amended Conversion
Warrant and Amended Series A Warrant received by such Noteholder shall replace
such Noteholder’s Convertible Note, Conversion Warrant and Series A Warrant (it
being understood and agreed that such Noteholder shall not be obligated to
return such Noteholder’s Convertible Note, Conversion Warrant, Series A Warrant
or Series B Warrant to the Company).

4.

Dismissal of Involuntary Bankruptcy Petition. Upon the Company’s consummation of
the Sale Transaction and its compliance with all the terms, conditions and
covenants contained in this Agreement (including, without limitation, Paragraphs
1, 2 and 13 hereof), the Petitioners and the Company shall stipulate and consent
to the dismissal of the Involuntary Bankruptcy Proceeding pursuant to terms of
the Bankruptcy Code (the “Order of Dismissal”).

5.

Registration Rights. Upon (i) entry of the Order of Dismissal, (ii) consummation
of the Sale Transaction, (iii) the Company’s delivery of all the items
contemplated by Paragraph 2 above and (iv) the Escrow Agent’s disbursement of
all the amounts contemplated by the Escrow Agreement, each Noteholder agrees
that (1) the Company shall no longer be required to register the Registrable
Securities (as defined in the Registration Rights Agreement), and (2) the
interest accruing on such Noteholders’ Convertible Note solely with respect to
the period commencing on April 1, 2007 and ending on April 30, 2007, (but not
with respect to any other period), shall be waived and not be payable by the
Company. Notwithstanding the foregoing, the parties agree that the Registration
Rights Agreement shall continue in full force and effect.

6.

Escrow Agreement. Simultaneously with the execution of this Agreement, the
Company and the Noteholders shall enter into an escrow agreement, in the form
attached hereto as Exhibit D (the “Escrow Agreement”), with Greenberg Traurig,
LLP (the “Escrow Agent”). The $2,470,000 of the Sale Proceeds shall be
distributed in accordance with the terms of the Escrow Agreement.

7.

Company Release. The Company, on its own behalf and on behalf of its officers,
affiliates, investors and other related parties, hereby releases and shall
forever discharge each of the Noteholders and their respective present and
former managers, members, partners, shareholders, officers, directors,
employees, affiliates, agents and other representatives (the Noteholders and all
such other parties being referred to collectively as the “Noteholder Releasees”)
from all claims, actions, causes of action, omissions, covenants, contracts,
accounts, bills, damages and liabilities, of every name and nature, whether
known or unknown, absolute or contingent, both at law and in equity, which the
Company may now own, hold, have or claim to have against any of the Noteholder
Releasees for, upon, or by reason of any nature, cause, action or inaction or
thing whatsoever which arises from the beginning of the world to the date and
time of this Agreement (the “Company Claims”), including, without limitation,
all the Company Claims in any way based upon, arising out of, or connected with
the Transaction Documents, as amended, or any of the transactions contemplated
thereby. The Company, on behalf of itself and its successors, assigns and other
legal representatives, covenants that it will not sue any of the Noteholder
Releasees on the basis of any Company Claim herein released and discharged, as
provided in this paragraph.  Notwithstanding the foregoing, nothing contained in
this paragraph shall release or relieve any obligations of the Noteholders under
this Agreement.





3

--------------------------------------------------------------------------------




8.

Express Nature of Consent, Release and Waiver. None of the parties hereto has
granted any consent, waiver or release except as, and to the extent, expressly
set forth in this Agreement.

9.

Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties with respect to the subject matter hereof and supersedes and
replaces all prior settlement negotiations and proposed agreements, written or
oral with respect to such subject matter. The parties hereto acknowledge that no
other party, or agent or attorney of any other party, has made any promise,
representation, or warranty whatsoever, express or implied, not contained in
this Agreement concerning the subject matter hereof, to induce this Agreement,
and the parties acknowledge that they have not executed this Agreement in
reliance upon such promise, representation, or warranty not contained herein.
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party. The recitals are hereby incorporated in their
entirety into the terms and conditions of this Agreement.

10.

No Assignment. As a condition of this Agreement, the Company represents and
warrants that there has been no actual assignment or purported assignment or
other transfer of any claim or other matter or any interest which has been
released by any provision of this Agreement. The Company represents and warrants
that it is the sole owner and real party-in-interest regarding the Company’s
claims and other matters released pursuant to this Agreement. If the Company’s
representation and warranty in this Paragraph 10 is false or incorrect, the
Company shall indemnify the other parties hereto against any and all claims,
demands, causes of action, obligations, set-offs, liabilities, damages, losses,
injuries, costs, expenses and attorneys’ fees incurred by each other party
arising from such false or incorrect representation and warranty.

11.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns, except
that no party shall have the right to delegate any of their respective
obligations hereunder or to assign any of their respective rights hereunder or
any interest herein without the prior written consent of the other parties
hereto.

12.

Company Disclosure. The Company shall, on or before 8:30 a.m., New York City
time, on the fourth (4 th) business day after the date of this Agreement, issue
a press release disclosing all the material terms of the transactions
contemplated by this Agreement. On or before 8:30 a.m., New York City time, on
the fourth (4 th) business day following the date of this Agreement, the Company
shall file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this Agreement in the form required by the
Securities Exchange Act of 1934, as amended, and including as exhibits thereto
all the material transaction documents (including, without limitation, this
Agreement, and the form of Amended Conversion Warrants, Amended Series A
Warrants and Amended Notes).

13.

Expenses. The Company shall reimburse the Petitioners for their legal fees and
other costs and expenses incurred in connection with the Involuntary Bankruptcy
Proceeding and the negotiation, execution and consummation of the transactions
contemplated hereby in an amount not to exceed $70,000. Such expenses shall be
due and payable and shall be released as





4

--------------------------------------------------------------------------------




set forth in the Escrow Agreement. Should any party breach this Agreement, it
shall be responsible for all fees and expenses incurred by a party in enforcing
its rights hereunder against such breaching party, including, without
limitation, fees and expenses of financial advisors, attorneys, accountants and
other professionals.

14.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original and all of which, when taken together,
shall constitute one instrument.   In the event that any signature is delivered
by facsimile transmission or by an e-mail which contains an electronic file of
an executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

15.

Independent Nature of Noteholders’ Obligations and Rights.  The obligations of
each Noteholders under this Agreement and the Transaction Documents are several
and not joint with the obligations of any other Noteholder, and no Noteholder
shall be responsible in any way for the performance of the obligations of any
other Noteholder under this Agreement or under any of the Transaction Document.
Nothing contained in this Agreement or in any Transaction Document, and no
action taken by any Noteholder pursuant hereto or thereto, shall be deemed to
constitute the Noteholders as a partnership, an association, a joint venture or
any other kind of group or entity, or create a presumption that any of the
Noteholders are in any way acting in concert or as a group or entity with
respect to such obligations or the transactions contemplated by this Agreement,
the Transaction Documents or any other matters, and the Company acknowledges
that the Noteholders are not acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement or the
Transaction Documents. The decision of each Noteholder to enter into this
Agreement has been made by such Noteholder independently of any other
Noteholder. The Company and each Noteholder confirms that each Noteholder has
independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Noteholder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any of the Transaction Documents, and it shall not be necessary for
any other Noteholder to be joined as an additional party in any proceeding for
such purpose.  The use of a single agreement to effectuate the transaction
contemplated by this Agreement was solely in the control of the Company, not the
action or decision of any Noteholder, and was done solely for the convenience of
the Company and not because it was required or requested to do so by any
Noteholder. It is expressly understood and agreed that each provision contained
in this Agreement and in each Transaction Document is between the Company and a
Noteholder, solely, and not between the Company and the Noteholders collectively
and not between and among the Noteholders.

16.

Specific Performance. Each party to this Agreement agrees and acknowledges that
a violation or breach of its covenants, agreements and undertakings contained in
this Agreement shall cause the other party irreparable injury and, in addition
to any other right or remedy available to a party at law or in equity, such
party shall be entitled to enforcement by court injunction for specific
performance of the obligations of the other party hereunder.  Notwithstanding
the foregoing sentence, nothing herein shall be construed as prohibiting a party
from also pursuing any other rights, remedies or defenses, for such breach or
threatened breach,





5

--------------------------------------------------------------------------------




including receiving damages and attorneys’ fees. The election of any remedy
shall not be construed as a waiver on the part of any party of any rights such
party might otherwise have at law or in equity. Such rights and remedies shall
be cumulative.

17.

Governing Law; Jurisdiction; Jury Trial

. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

18.

Acknowledgment. The Company expressly acknowledges and agrees that for purposes
of Rule 144 promulgated under the Securities Act of 1933, as amended, the
Noteholders shall be deemed to have acquired the Amended Notes, Amended
Conversion Warrants and the Amended Series A Warrants (and the holding period
for each of them shall be deemed to have commenced) on October 14, 2005, and the
Company agrees that it shall not (and shall cause each of its officers,
directors, employees and agents to not) take any action or omit to take any
action inconsistent with the foregoing.

19.

Use of Remaining Sale Proceeds. The Company covenants and agrees that the
remaining $630,000 of the Sale Proceeds shall be used as follows: $500,000 of
the Sale Proceeds shall be immediately loaned by the Company to MB Gas Inc.
pursuant to that certain Agreement, dated as of May 2, 2007, by and between the
Company and MB Gas Inc. (a copy of which has previously been provided to the
Noteholders) and $130,000 of the Sale Proceeds shall be used by the Company for
general working capital purposes.

[signature page follows]





6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

SILVER STAR ENERGY, INC.,

a Nevada corporation

By:  

Its:  





7




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




NOTEHOLDER:

[INSERT NAME]







By:


Name:

Title:











8

--------------------------------------------------------------------------------




Schedule 1




Noteholders




Nite Capital, L.P.

Crescent International Ltd.

Enable Growth Partners LP

Enable Opportunity Partners LP

Double U Master Fund LP

CAMOFI Master LDC

DKR Soundshore Oasis Holding Fund LTD

Cranshire Capital, L.P.

SDS Capital Group, Ltd.

Iroquois Master Fund Ltd.











9

--------------------------------------------------------------------------------




Schedule 2










Noteholder




Amount of Amended Note




Nite Capital, L.P.




$763,002




Crescent International Ltd.




$763,002




Enable Growth Partners LP




$763,002




Enable Opportunity Partners LP




$190,751




Double U Master Fund LP




$228,882




CAMOFI Master LDC




$508,668




DKR Soundshore Oasis Holding Fund LTD




$317,918




Cranshire Capital, L.P.




$254,334




SDS Capital Group, Ltd.




$381,501




Iroquois Master Fund Ltd.




$190,751








10

--------------------------------------------------------------------------------




Schedule 3










Noteholder




Number of Amended Conversion Warrants




Number of Amended Series A Warrants




Nite Capital, L.P.




1,904,761




281,837




Crescent International Ltd.




1,904,761




281,837




Enable Growth Partners LP




1,904,761




281,837




Enable Opportunity Partners LP




476,190




70,460




Double U Master Fund LP




571,380




84,545




CAMOFI Master LDC




1,269,841




187,892




DKR Soundshore Oasis Holding Fund LTD




793,650




117,433




Cranshire Capital, L.P.




634,920




93,946




SDS Capital Group, Ltd.




952,380




140,919




Iroquois Master Fund Ltd.




476,190




70,460





11

--------------------------------------------------------------------------------




Schedule 4




The assets specifically enumerated in Section 1.1 of that certain Asset Sale
Agreement, dated as of April 1, 2007, between the Company and Archer
Exploration, Inc.








12

--------------------------------------------------------------------------------




Exhibit A




Form of Amended and Restated Senior Secured Promissory Note








13

--------------------------------------------------------------------------------




Exhibit B




Form of Amended Conversion Warrant








14

--------------------------------------------------------------------------------




Exhibit C




Form of Amended Series A Warrant





15

--------------------------------------------------------------------------------




Exhibit D




Form of Escrow Agreement


























16


